         Case 5:17-cv-04467-BLF Document 300 Filed 10/14/20 Page 1 of 12




 1
      DUANE MORRIS LLP                                      DUANE MORRIS LLP
 2    D. Stuart Bartow (SBN 233107)                         Matthew C. Gaudet (GA SBN 287759)
      Email: DSBartow@duanemorris.com                       Admitted Pro Hac Vice
 3    2475 Hanover Street                                   mcgaudet@duanemorris.com
      Palo Alto, CA 94304-1194                              Robin L. McGrath (GA SBN 493115)
 4    Telephone: 650.847.4150                               Admitted Pro Hac Vice
      Facsimile: 650.847.4151                               rlmcgrath@duanemorris.com
 5                                                          David C. Dotson (GA SBN 138040)
      DUANE MORRIS LLP                                      Admitted Pro Hac Vice
 6    Joseph A. Powers (PA SBN 84590)                       dcdotson@duanemorris.com
      Admitted Pro Hac Vice                                 Jennifer H. Forte (GA SBN 940650)
 7    japowers@duanemorris.com                              Admitted Pro Hac Vice
      Jarrad M. Gunther (PA SBN 207038)                     jhforte@duanemorris.com
 8    Admitted Pro Hac Vice                                 1075 Peachtree Street, Ste. 2000
      jmgunther@duanemorris.com                             Atlanta, GA 30309
 9    30 South 17th Street                                  Telephone: 404.253.6900
      Philadelphia, PA 19103                                Facsimile: 404.253.6901
10    Telephone: 215.979.1000
      Facsimile: 215.979.1020
11
      Attorneys for Defendant
12    SONICWALL INC.
13

14                               UNITED STATES DISTRICT COURT

15                              NORTHERN DISTRICT OF CALIFORNIA

16                                        SAN JOSE DIVISION

17   FINJAN, LLC, a Delaware Corporation,                  Case No. 5:17-cv-04467-BLF-VKD
18                        Plaintiff,                       SONICWALL, INC.’S MOTION TO
                                                           STRIKE NEW THEORIES IN FINJAN,
19         vs.                                             LLC’S EXPERT REPORTS
20   SONICWALL INC., a Delaware
     Corporation
21                                                        Date:    March 11, 2021
                          Defendant.                      Time:    9:00 a.m.
22                                                        Dept:    Courtroom 3, Fifth Floor
                                                          Judge:   Hon. Beth Labson Freeman
23

24

25

26                                             REDACTED
27

28

                     SONICWALL’S MOTION TO STRIKE NEW THEORIES IN FINJAN’S EXPERT REPORTS
                                      CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 300 Filed 10/14/20 Page 2 of 12




 1                                  NOTICE OF MOTION AND MOTION

 2            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD HEREIN:

 3   PLEASE TAKE NOTICE that on March 11, 2021, at 9:00 a.m. or as soon thereafter as this matter

 4   may be heard, in the courtroom of the Honorable Beth Labson Freeman, at 280 S. 1st St, San Jose,

 5   CA 95113, Defendant SonicWall Inc. (“SonicWall”) will and hereby does move for an order striking

 6   certain theories in Plaintiff Finjan, LLC’s (“Finjan”) expert reports.

 7            This motion is based on this notice of motion and motion, the supporting memorandum of

 8   points and authorities set forth below, the accompanying declaration of David Dotson (“Dotson

 9   Decl.”), the pleadings and papers on file with the Court and all other matters properly before this

10   Court.

11                                  STATEMENT OF RELIEF SOUGHT

12            SonicWall seeks an Order from the Court striking certain theories from Finjan’s Experts

13   Reports that are not disclosed in Finjan’s Operative Infringement Contentions.

14                            STATEMENT OF THE ISSUE TO BE DECIDED

15            Whether Finjan’s expert reports contain theories that are not disclosed in the Operative

16   Infringement Contentions or violate the Court’s November 20, 2019 Order (Dkt. No. 210).

17

18

19

20

21

22

23

24

25

26

27

28
                                                        i
                       SONICWALL’S MOTION TO STRIKE NEW THEORIES IN FINJAN’S EXPERT REPORTS
                                        CASE NO. 5:17-CV-04467-BLF-VKD
            Case 5:17-cv-04467-BLF Document 300 Filed 10/14/20 Page 3 of 12




 1                               MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.       INTRODUCTION

 3            Finjan’s expert reports on infringement contain a number of theories that were either not

 4   disclosed in Finjan’s Third Supplemental Infringement Contentions (the “Operative Contentions”)

 5   or are in direct violation of this Court’s November 20, 2019 Order striking certain infringement

 6   theories (“November 20 Order”) (Dkt. No. 210). Despite meeting and conferring to address each of

 7   these theories, Finjan has refused to withdraw the theories addressed herein.

 8   II.      LEGAL STANDARD

 9            This Court set forth the standard for a motion to strike based on new theories in a case:

10                 The dispositive inquiry in a motion to strike is thus whether the allegedly

11                 undisclosed “theory” is in fact a new theory or new element of the accused

12                 product alleged to practice a particular claim that was not previously identified in

13                 the plaintiff’s contentions, or whether the “theory” is instead the identification of

14                 additional evidentiary proof showing that the accused element did in fact practice

15                 the limitation. . . . . If the theory is new, prejudice is “inherent in the assertion of

16                 a new theory after discovery has closed.”

17   Finjan, Inc. v. Blue Coat Sys., LLC, No. 15-cv-03295, 2017 U.S. Dist. LEXIS 220192, *13 (N.D.

18   Cal. July 28, 2017) (citations omitted).

19   III.     THE COURT SHOULD STRIKE FINJAN’S PREVIOUSLY UNDISCLOSED
              INFRINGEMENT THEORIES
20
              A.        New Infringement Theories Concerning the ’305 Patent
21
                        1.        The Network Traffic Probe Limitation
22
              The asserted claims of the ’305 Patent all recite “a network traffic probe . . . for selectively
23
     diverting incoming content from its intended destination to said rule‐based content scanner” (“the
24
     Traffic Probe Limitation”). In his expert report on infringement, Dr. Medvidovic offers the
25
     following new theories for this limitation that were not identified in Finjan’s Operative Contentions:
26
     (i) Capture ATP’s “controller server or its Capture Engine” is the “network traffic probe”; and (ii)
27
     the “endpoint client computer” is the “intended destination.”
28
                                                             1
                             SONICWALL’S MOTION TO STRIKE NEWTHEORIES IN FINJAN’S EXPERT REPORTS
                                              CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 300 Filed 10/14/20 Page 4 of 12




 1          In its Operative Contentions, Finjan offered a single theory for how all three accused

 2   products satisfy the Traffic Probe limitation:

 3

 4

 5

 6

 7

 8

 9

10   Finjan’s Third Supplemental Contentions, Appendices G-2 (Ex. A) at 16, 30; G-3 (Ex. B) at 15, 28;

11   and G-4 (Ex. C), at 14, 28; (“

12

13          As shown, Finjan’s Operative Contentions failed to identify a specific component that

14   constitutes the claimed network traffic probe, and it identified only the “

15                                    ” as the destination computer. In contrast, paragraphs 217 and 218

16   of Dr. Medvidovic’s report identifies “Capture ATP’s controller server or its Capture Engine” as the

17   claimed network traffic probe and the “endpoint client computer” (in addition to the virtual

18   machines) as the claimed destination computer.

19          Notably, after notifying Finjan of this issue, Finjan was unable to identify anywhere in its

20   Operative Contentions that it identified Capture ATP’s controller server or its Capture Engine as the

21   claimed network traffic probe. Rather, it asserted only that SonicWall had sufficient notice from

22   Finjan’s conclusory assertions that Capture ATP had a network traffic probe. Ex. D, 10.2.20 Email

23   from J. Wolff. Similarly, Finjan could not identify anywhere in its Operative Contentions that it

24   identified the “endpoint client computer” as the destination computer in connection with asserted

25   claims 11 and 12. Instead, it pointed to the Contention’s analysis of claim 13 (no longer asserted

26   because it was rendered invalid), where the Contentions identified the client computer as the

27   destination computer. Id. However, unlike asserted claims 11 and 12, claim 13 does not limit the

28   “destination computer” to being the same computer that receives and selectively diverts incoming
                                                        2
                      SONICWALL’S MOTION TO STRIKE NEW THEORIES IN FINJAN’S EXPERT REPORTS
                                       CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 300 Filed 10/14/20 Page 5 of 12




 1   content. Compare claim 13 (“receiving, at the computer, incoming content from the Internet on its

 2   destination to an Internet application”) with claims 11 and 12 (“a computer, comprising: a network

 3   interface, housed within a computer, for receiving incoming content from the Internet on its

 4   destination to an Internet application running on the computer.”). Thus, Finjan could identify a

 5   different destination computer for claim 13 than for claims 11 and 12. As such, identifying the

 6   endpoint client computer as the destination computer for claim 13 did not place SonicWall on notice

 7   of Finjan’s theory that the endpoint computer is the destination computer of claims 11 and 12.

 8          Because Finjan’s Operative Contentions did not place SonicWall on notice of either theory,

 9   the Court should strike these theories from paragraphs 217 and 218 of Dr. Medvidovic’s report.

10                  2.        The Update Manger Limitation

11          Asserted claims 11 and 12 also recite “a rule update manager . . . for updating said database

12   of parser and analyzer rules periodically” (“the Rule Update Limitation”). In Paragraph 224 of his

13   report, Dr. Medvidovic offers the new theory that Capture ATP’s “controller (or Capture Engine) or

14   an update server” is the rule update manager of the Rule Update Limitation.

15          Finjan’s Operative Contentions offered a single theory that the claimed update manager is

16   Capture ATP’s “                              ”: “

17

18                                                                    .” Finjan’s Third Supplemental

19   Contentions, Appendices G-2 (Ex. A) at 19; G-3 (Ex. B) at 18; G-4 (Ex. C) at 17. Dr. Medvidovic’s

20   report likewise identifies the “                           ” as the rule update manager. Ex. E,

21   Medvidovic Rep., ¶ 225 (“

22                                   .”). Paragraph 224 of Dr. Medvidovic’s report, however, additionally

23   offers the new theory that “

24                                                                                  ” Id. ¶ 224.

25          Upon being notified of this issue, Finjan asserted only that the Operative Contentions

26   identified                                 as the rule update manager, which is not the dispute at issue,

27   and that its initial infringement contentions indicate the “rule update engine included in the

28   SonicWall Gateway that is run on a server.” Ex. D, 10.2.20 Email from J. Wolff. Finjan’s initial
                                                          3
                         SONICWALL’S MOTION TO STRIKE NEW THEORIES IN FINJAN’S EXPERT REPORTS
                                          CASE NO. 5:17-CV-04467-BLF-VKD
            Case 5:17-cv-04467-BLF Document 300 Filed 10/14/20 Page 6 of 12




 1   contentions, however, are not the Operative Contentions and were ultimately replaced by the

 2   Operative Contentions.

 3             B.      New Infringement Theories Concerning the ’408 Patent

 4                     1.        Dynamically Building a Parse Tree

 5             The asserted claims of the ’408 Patent recite “dynamically building, by the computer while

 6   said receiving receives the incoming stream, a parse tree . . . ,”1 (the “Dynamically Building

 7   Limitation”). Dr. Medvidovic’s infringement report offers a never before disclosed theory as to how

 8   the Capture ATP purported builds a parse tree “dynamically” while Capture ATP “receives the

 9   incoming stream.”

10             In its Operative Contentions, Finjan asserted that a parse tree is dynamically built in Capture

11   ATP’s “                        ” and its “                           .” Finjan’s Third Supp. Contentions,

12   Appx. E-2, (Ex. F), at 17. Other than characterizing the building of these purported parse trees as

13   “dynamic,” the Operative Contentions included no theory as to how Capture ATP builds a parse tree

14   “dynamically” or while it “receives the incoming stream.”

15             Dr. Medvidovic’s report, on the hand, dedicates four full paragraphs to describing why the

16   purported building of parse trees occurs dynamically while the incoming stream is being received.

17   Ex. E, Medvidovic Rep., ¶¶ 146-149. Specifically, Dr. Medvidovic’s report details a three-phase

18   process that purportedly occurs inside of Capture ATP, involving

19

20                             Id. at ¶¶ 146-148. According to Dr. Medvidovic’s report, the foregoing is “an

21   ongoing process that adjusts as more information is received,” resulting “in a parse tree being

22   dynamically built while said receiving receives the incoming stream as the tree is dynamically

23   adjusted based on the incoming content.” Id. at ¶ 149.

24             Dr. Medvidovic’s report is the first time Finjan identified this three-phrase process (or any

25   other theory) as satisfying the requirement that the parse tree be built “dynamically” while Capture

26
     1
         The language of asserted claim 22 is slightly different, reciting: “dynamically building, while said
27
     receiving receives the incoming stream, a parse tree whose . . . .”
28
                                                             4
                            SONICWALL’S MOTION TO STRIKE NEW THEORIES IN FINJAN’S EXPERT REPORTS
                                             CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 300 Filed 10/14/20 Page 7 of 12




 1   ATP “receives the incoming stream.” In response to this issue, Finjan could not identify where the

 2   Operative Contentions disclose this theory, stating only that paragraphs 146-149 of Dr.

 3   Medvidovic’s report merely offers “additional evidence for the theory originally presented.” Because

 4   ¶¶146-149 of Dr. Medvidovic’s report contain new theories, they should be struck. Ex. D, 10.2.20

 5   Email from J. Wolff.

 6                   2.        Dynamically detecting . . . potential exploits

 7            The asserted claims of the ’408 Patent all recite “dynamically detecting, by the computer

 8   while said dynamically building builds the parse tree, combinations of nodes in the parse tree which

 9   are indicators of potential exploits” (the “Dynamically Detecting Limitation”). Like the Dynamically

10   Building Limitation, Dr. Medvidovic’s infringement report provides a new theory as to how Capture

11   ATP purportedly detects indicators of potential exploits “dynamically” while it “builds the parse

12   tree.”

13            In its Operative Contentions, Finjan asserted that the “                   ” and “

14                        ” both satisfy the Dynamically Detecting Limitation. However, other than

15   conclusively asserting that the detection is “dynamic,” the Operative Contentions offered no theory

16   as to how Capture ATP detects indicators of exploits “dynamically” while it “builds the parse tree.”

17            Paragraph 158 of Dr. Medvidovic’s report, on the hand, details a never before disclosed

18   theory as to how this element is satisfied, namely the same three-phase process he describes in

19   connection with the Dynamically Building Limitation:

20

21

22

23

24

25   Ex. E, Medvidovic Rep., ¶ 158. Dr. Medvidovic’s report is the first time Finjan identified this

26   process (or any other theory) as satisfying the detecting “dynamically” while the parse tree is being

27   built requirement. In response to this issue, Finjan could not identify anywhere in the Operative

28   Contentions that this theory was disclosed, stating only that paragraph 158 of Dr. Medvidovic’s
                                                           5
                          SONICWALL’S MOTION TO STRIKE NEW THEORIES IN FINJAN’S EXPERT REPORTS
                                           CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 300 Filed 10/14/20 Page 8 of 12




 1   report merely offers “additional evidence for the theory originally presented.” Ex. D, 10.2.20 Email

 2   from J. Wolff. Because it contains a new theory, the Court should strike paragraph 158 of Dr.

 3   Medvidovic’s report.

 4          C.      New Infringement Theories Regarding the ’780 Patent

 5          Asserted Claim 9 recites “a Downloadable that includes one or more references to software

 6   components required to be executed by the Downloadable,” and an “ID generator…that fetches at

 7   least one software component . . . for performing a hashing function on the Downloadable and the

 8   fetched software components . . . .” (the “Fetching Limitaiton”). In its Operative Contentions, Finjan

 9   identified the claimed “Downloadables” with referenced “software components” as “a web page that

10   includes references to JavaScript, visual basic script, ActiveX, injected iframes; and a PDF that

11   includes references to JavaScript, swf files or other executables.” Finjan’s Third Supplemental

12   Contentions, Appendices D-1 (Ex. G), at 2; D-2 (Ex. H) at 2, D-3 (Ex. I) at 2, D-4 (Ex. J) at 2.

13   Finjan does not identify archive or compressed files (e.g., a ZIP file) that may include one or more

14   files within the archive as being a Downloadable with referenced software components.

15   Additionally, for the Fetching Limitation, Finjan’s Operative Contentions refer only to the

16   downloading of additional content from the Internet. See, e.g., Appx. D-1 (Ex. G) at 6. Nowhere

17   does Finjan’s Operative Contentions reference archive files or articulate a theory for the Fetching

18   Limitation in which a file is extracted from an archive file and then hashed.

19          However, Paragraph 134 of Dr. Mitzenmacher’s expert report includes this exact theory:

20

21

22

23

24

25

26

27   Ex. K, Mitzenmacher Rep., ¶ 134 (emphases added).

28
                                                        6
                      SONICWALL’S MOTION TO STRIKE NEW THEORIES IN FINJAN’S EXPERT REPORTS
                                       CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 300 Filed 10/14/20 Page 9 of 12




 1          Because Finjan’s theory of extracting files from an archive file was not disclosed in its

 2   Operative Contentions, Paragraph 134 of Dr. Mitzenmacher’s report should be struck.

 3          D.      New Infringement Theories Regarding ’154 Patent

 4                  1.        Gateway Alone and ESA Alone Theories

 5          In his expert report, Dr. Medvidovic asserts that the Gateways and ESAs each “individually”

 6   infringe claim 1 of the ’154 Patent. Ex. E, Medvidovic Rep., ¶¶ 268, 288. However, the operative

 7   contentions for the ’154 Patent – Finjan’s Fourth Supplemental Appendices H-2-H-4, and H-6-H-7 –

 8   accuse only the “Gateways in combination with Capture ATP” and “ESAs in combination with

 9   Capture ATP.” Ex. L, Appx. H-2, Ex. M, Appx. H-4.

10          Upon notice of this issue, Finjan argued that these theories are supported by Appendices H-1

11   and H-5 of its infringement contentions. Ex. D, 10.2.20 Email from J. Wolff. But Finjan’s prior

12   counsel of record withdrew these appendices after a meet and confer with SonicWall, a fact now

13   disputed by Finjan’s new counsel, who neither participated in the discussions nor was counsel of

14   record at the time. See Ex. N, 4.2.20 Email from McGrath. But SonicWall memorialized that

15   “Finjan is withdrawing Appendices H-1 and H-5 . . .” in a post-meet and confer email, in which it

16   explicitly asked Finjan to “please advise immediately” if it “believe[d] we have misunderstood any

17   of the foregoing,” Id. Finjan never advised of any disagreement regarding the withdrawal of

18   Appendices H-1 or H-5. Months later, after Finjan served revised Appendices H-2 – H-4 (not H-1 or

19   H-5), counsel for SonicWall emailed Finjan about Appendices H-3, H-6, and H-7, leading Finjan to

20   serve further revised versions of those appendices. Ex. O, 7-23-20 Email from J. Hannah; Ex. P, 7-

21   24-20 Email from J. Hannah; Ex Q, 7-2-20 Email from J. Hannah; Ex. R, 7-13-20 Email from D.

22   Dotson. Despite further confirmatory emails from SonicWall that Appendices H-1 and H-5 had

23   been withdrawn, Finjan never disputed this fact nor did it serve revised appendices, as it did with

24   Appx. H-3 after explicitly refusing to withdraw that appendix. Ex. S, 7-23-20 Email from D.

25   Dotson; Ex. T, 7-24-20 Email from D. Dotson; Ex. U, 7-24-20 Email from J. Hannah.

26          Notwithstanding the foregoing, Finjan now contends Appendices H-1 and H-5 were never

27   withdrawn, taking advantage of Finjan’s change of counsel. To allow Finjan to succeed in such

28   gamesmanship would frustrate the Court’s telephonic meet and confer requirements and the ability
                                                          7
                         SONICWALL’S MOTION TO STRIKE NEW THEORIES IN FINJAN’S EXPERT REPORTS
                                          CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 300 Filed 10/14/20 Page 10 of 12




 1   of parties to resolve issues without Court involvement. Had Finjan given any indication it was not

 2   withdrawing H-1 and H-5, SonicWall would have brought this issue to the Court’s attention months

 3   ago, as it expressly advised Finjan it would do if agreement could not be reached. Ex. V, 7-23-20

 4   Email from D. Dotson.

 5            If, despite the foregoing, the Court nevertheless concludes that Appendices H-1 and H-5

 6   were not withdrawn, they should be struck (along with the portions of ¶¶270, 274, 275, 276-281,

 7   283-285, 287, 288-291, 293, 294, 296-302, and 304-305 of Dr. Medvidovic’s report regarding

 8   Gateway/ESA only theories), because they are in direct violation of Magistrate Judge DeMarchi’s

 9   November 20, 2019 Order striking Finjan’s Gateway and ESA alone theories (Dkt. No. 210), which

10   is the very reason SonicWall insisted that Finjan withdraw Appendices H-1 and H-5 in the first

11   place:

12            In Finjan’s Second Supplemental Infringement Contentions, Finjan’s gateway and ESA

13            alone charts each asserted that the claimed “security computer” is satisfied by the Cloud

14            AV and GRID sandboxes, both of which have been stricken from Finjan’s

15            Contentions by the Court’s November 20 Order. In light of the Court’s Order, Finjan

16            does not have any gateway or ESA alone theory that has been previously disclosed.

17            Upon review of the current versions of H‐1 and H‐5, it appears that all Finjan did was

18            remove the reference to the Cloud AV and GRID sandbox and instead, simply refer

19            generically to a “security computer” without identifying which component constitutes

20            the security computer. To the extent Finjan contends that the security computer is

21            satisfied by the Cloud AV and GRIDS sandboxes, Appendices H‐1 and ‐5 are in

22            violation of the Court’s Nov. 20 Order and must be withdrawn. To the extent Finjan

23            contends the security computer is satisfied by a different component, please (i) identify

24            which component(s) within the gateway and ESA devices Finjan contends is the

25            security computer; and (ii) identify where in its First Supplemental Contentions Finjan

26            identified that component as the security computer.

27   Ex. W, 12.17.19 Email from R. McGrath (emphasis added). Notably, Appendices H-1 and H-5 on

28   which Finjan now relies identify no component as the “security computer.” Ex. X, Appx. H-1 at 10;
                                                         8
                        SONICWALL’S MOTION TO STRIKE NEW THEORIES IN FINJAN’S EXPERT REPORTS
                                         CASE NO. 5:17-CV-04467-BLF-VKD
           Case 5:17-cv-04467-BLF Document 300 Filed 10/14/20 Page 11 of 12




 1   Ex. Y, Appx. H-5 at 10.

 2           Paragraphs 274, 281, 294, 301 of Dr. Medvidovic’s report, for example, attempt to revive

 3   Finjan’s Gateway and ESA alone theories, pointing to Capture ATP, “SonicWall’s server”, and/or

 4   “server computer” as the alleged “security computers”. Ex. E, Medvidovic Rep. ¶¶ 274, 281, 294,

 5   301. As for Capture ATP being the security computer – that is not a Gateway/ESA “alone” theory,

 6   but is duplicative of Finjan’s Gateway plus Capture ATP and ESA plus Capture ATP theories. Ex. L,

 7   Appx. H-2 at 7, 14; Ex. M, Appx. H-4 at 7, 14. Regarding the generic “SonicWall’s server” and

 8   “server computer” as the claimed “security computer,” there is no support for these theories in

 9   Finjan’s Operative Contentions.

10                  2.        “URL Rewriting” Theory

11           Claim 1 recites “a content processor (i) for processing content received over a network, the

12   content including a call to a first function, and the call including an input.” Dr. Medvidovic’s expert

13   report accuses a “URL Rewriting” feature within the ESAs of infringing claim 1, asserting that the

14   rewritten URL is the claimed “first function,” which the Court has construed as a “substitute

15   function.” Ex. E, Medvidovic Rep., ¶ 293; see also id. at ¶¶ 294, 301, 302.

16           Neither the operative infringement contentions for the ESAs (i.e., Appx. H-4 (ESA + Capture

17   ATP) and withdrawn Appx. H-5 (ESA alone)) even reference the ESA’s URL Rewriting feature,

18   much less allege that a rewritten URL is the claimed “first function.” During the Parties’ meet and

19   confer, Finjan could not show otherwise, but pointed only to generic discussions of URLs in its

20   contentions. Ex. D, 10.2.20 Email from J. Wolff.

21   IV.     THE COURT SHOULD STRIKE FINJAN’S INFRINGEMENT THEORIES THAT
             VIOLATE THE COURT’S NOVEMBER 20 ORDER
22
             The Court’s November 20, 2019 Order required Finjan to “re-serve its Gateway-only and
23
     ESA-only disclosures to eliminate contentions that certain limitations are met by cloud-based
24
     resources or components.” Dkt. No. 210 at 6. In so ordering, the Court relied on Finjan’s
25
     representation that “the accused Gateway and ESA instrumentalities were capable of infringing
26
     along (i.e., “one the box”) without connection to any cloud-based component, as well as in
27
     combination with Capture ATP.” Id. at 4-5.
28
                                                          9
                         SONICWALL’S MOTION TO STRIKE NEW THEORIES IN FINJAN’S EXPERT REPORTS
                                          CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 300 Filed 10/14/20 Page 12 of 12




 1          During the hearing on Finjan’s motion for leave to supplement its infringement contention,

 2   Judge DeMarchi confirmed that the Gateway and Email Security appliances must infringe without

 3   accessing any cloud-based functionality:

 4          THE COURT: So Finjan writes . . . that it understands . . . the contentions that it wants

 5          to add would have been unobjectionable had they simply been characterized as Cloud

 6          based rather than as local gateways and ESA technology and that my order striking the

 7          contentions was formal rather than substantive.

 8          So that is a misreading of my order . . . what I concluded was that Finjan had identified

 9          two categories of infringing instrumentalities, at least as relates to this question of

10          gateways and ESA, and that was gateways and ESA alone that don't require access to

11          any cloud-based functionality but infringe on the box and the gateways and ESA in

12          combination with a cloud functionality called Capture ATP.

13   Dkt. 232, 1/28/2020 Hearing Transcript at 5:4-20 (emphasis added).

14          Despite this express guidance from the Court, Finjan’s expert reports include Gateway-only

15   infringement theories that require access to cloud-based functionality.

16          A.      Finjan’s Gateway-only Theory for the ’494

17          Claim 10 of the ’494 Patent recites a “database manager . . . for storing the Downloadable

18   security profile in a database.” In claiming that the Gateways alone infringe claim 10, Paragraph

19   1361 of Dr. Cole’s infringement report identifies a SQL database storing content strings as the

20   database in which Downloadable security profiles are stored. Ex. Z, Cole Rep., ¶ 1361. The

21   document Dr. Cole cites for this proposition, however, clearly states that this SQL database “

22

23                  ” i.e., it is not on the Gateways. Id. citing SonicWall-Finjan_00519307 at 309.

24          Because Finjan’s Gateway alone infringement theory requires storing data in a database

25   located in the cloud, the theory violates the Court’s November 20 Order and should be struck from

26   paragraph 1361 of Dr. Cole’s report.

27

28
                                                       10
                      SONICWALL’S MOTION TO STRIKE NEW THEORIES IN FINJAN’S EXPERT REPORTS
                                       CASE NO. 5:17-CV-04467-BLF-VKD
